Court of Appeals
                         Sixth Appellate District of Texas

                                   JUDGMENT


Christopher Norris Cagle, Appellant                   Appeal from the County Court at Law No.
                                                      2 of Hunt County, Texas (Tr. Ct. No.
No. 06-16-00028-CR         v.                         CR1400364). Opinion delivered by Chief
                                                      Justice Morriss, Justice Moseley and Justice
The State of Texas, Appellee                          Burgess participating.



       As stated in the Court’s opinion of this date, we find no error in the judgment of the court
below. We affirm the judgment of the trial court.
       We further order that the appellant, Christopher Norris Cagle, pay all costs of this appeal.




                                                       RENDERED DECEMBER 29, 2016
                                                       BY ORDER OF THE COURT
                                                       JOSH R. MORRISS, III
                                                       CHIEF JUSTICE

ATTEST:
Debra K. Autrey, Clerk